Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 23 May 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
New York May 23. 1790.

A lingering head-ach still prevents me from answering fully your favors of April 23. and May 3. Having taken the bark till it ceased to produce any effect, I discontinued for some days. I shall resume it to day, and hope it will remove the small and feeble returns which still keep me from business. In my letter of the last week to Patsy, I mentioned the state of the President. He is now perfectly well, except weak. He has been about four or five days clear of fever. My eyes are too weak to add any thing more than assurances of sincere love to Patsy and yourself from Dear Sir Your affectionate friend & servt.,

Th: Jefferson

